     Case 5:20-cv-00200-TBR Document 7 Filed 01/22/21 Page 1 of 5 PageID #: 55




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                              CASE NO. 5:20-CV-00200-TBR-LLK

LAYLA KUNKLE                                                                            PLAINTIFF

v.

CITY OF PEMBROKE, et al.                                                            DEFENDANTS

                           SETTLEMENT CONFERENCE ORDER

        Senior Judge Thomas B. Russell referred this matter to Magistrate Judge Lanny King to

conduct a settlement conference. [DN 6].

        IT IS HEREBY ORDERED:

        Counsel shall review the entirety of this Order. Counsel shall further send a copy of

the Order and discuss it in detail with his or her client(s), as well as any persons required to

attend the settlement conference (see infra). Anyone who fails to comply with any provision

of this Order may be subject to the full range of sanctions authorized by law.

        A settlement conference is set to take place via Zoom™ on March 24, 2021, commencing

at 10:00 a.m. Central Time (11:00 a.m. Eastern Time). In addition to counsel who will try the

case being present, it is required that each party, armed with full discretion, shall also attend in

person. If a corporation or other collective entity is a party, a duly authorized party representative

shall be present. The party representative must have full settlement authority, meaning he or she

must be fully authorized to approve a settlement and must have authority to change the party’s

valuation of the case and settlement posture at any point during the conference. If a party

representative has a limit, or “cap,” on his or her authority, or requires telephone consultation with




                                                  1
    Case 5:20-cv-00200-TBR Document 7 Filed 01/22/21 Page 2 of 5 PageID #: 56




the corporate office, this requirement is not satisfied.1 Do not fail to bring your client, or a fully

authorized client representative, to the settlement conference via Zoom.

        Unless specifically authorized in advance by the undersigned, all parties must participate

in the conference via Zoom. Participation by telephone, through another video conferencing

platform, or other remote means is not permitted.

        All persons attending the settlement conference shall do so through use of a Zoom meeting

link to be provided to counsel of record by the undersigned’s Chambers no later than forty-eight

hours before the scheduled conference. Counsel of record shall be responsible for forwarding that

link to the attendee(s) for his or her client. Neither counsel of record nor any attendee shall provide

or otherwise share the meeting link with any person who is not attending the settlement conference

pursuant to this Order. If a participant is disconnected during the settlement conference, that

participant may rejoin the conference at any time via the Zoom meeting link provided.

        All persons shall attend the settlement conference via video. The Zoom conference should

be accessible from any Apple or Android mobile device or any Windows or macOS computer that

is or can be equipped with both a web cam and a microphone. However, no party may participate

through use of a Chromebook or device running Chrome OS. The participants are responsible for

ensuring that they have access to a device with these capabilities, including a webcam. If an

attendee does not have access to a device with these capabilities, they shall contact the

undersigned’s Chambers immediately to see if other arrangements can be made for the attendee’s

participation. Though the settlement conference is scheduled to begin as set forth above, the Zoom


1
  See Holly v. UPS Supply Chain Sols., Inc., No. 3:13-CV-980-DJH-CHL, DN 38 (W.D. Ky. Mar. 27,
2015), objections overruled by No. 3:13-CV-980-DJH-CHL, DN 58, 2015 WL 4776904, at *5-6, (W.D.
Ky. Aug. 12, 2015) (Imposing sanctions for appearing at a settlement conference with representative who
had to “call the home office” to obtain variance from a predetermined cap on authority in violation of the
settlement conference order.).


                                                    2
  Case 5:20-cv-00200-TBR Document 7 Filed 01/22/21 Page 3 of 5 PageID #: 57




meeting link will open thirty minutes prior to the settlement conference. All participants shall log

on in sufficient time prior to the start of the settlement conference to ensure they are able to

successfully access the meeting and that their web cam and microphone are functioning normally.

        When a participant logs on to Zoom, he or she will be provided with an opportunity to enter

his or her name. The participant should enter both his or her name and role (e.g. counsel for

plaintiff, plaintiff, defendant’s representative, etc.) in the space provided.

        Though the undersigned is conducting the settlement conference via Zoom, counsel and all

participants are advised to behave as though the settlement conference is being conducted in-

person at the courthouse. However, the undersigned understands that given COVID-19 and the

realities of working from home, the participants may be juggling attendance at the settlement

conference with other responsibilities, including care for children or other family members. All

attendees should strive to ensure that they can be generally present for the duration of the

settlement conference while juggling these other responsibilities and should advise the

undersigned’s Chambers prior to the settlement conference if they foresee any problems.

        No later than the close of business on March 17, 2021, the Parties shall deliver directly to

the Magistrate Judge, ex parte settlement conference statements that specify their respective

settlement positions and must include the following (or state if any of the requested information

is unknown):

        1) A candid assessment of the strengths and weaknesses of both sides of the case;

        2) An appraisal of the issue of liability;

        3) A listing of the parties and the names and job titles of the party representative(s) who

            will be attending the settlement conference as well as a description of their relationship

            to the case at issue;



                                                     3
  Case 5:20-cv-00200-TBR Document 7 Filed 01/22/21 Page 4 of 5 PageID #: 58




       4) A description of any applicable or potentially applicable insurance coverage;

       5) An itemization of special damages and evaluation of causation for same;

       6) An evaluation of non-economic damages and evaluation of causation for same;

       7) A description of the status of discovery to date and discovery to be taken in the future;

       8) An assessment of the economic cost of proceeding to trial;

       9) The status of settlement negotiations to date, including the amounts of any

           offers/demands made by each party; and

       10) A description of any special terms, such as a confidentiality or indemnity provision,

           the party is requesting be included in a final settlement agreement. A party requesting

           any such special terms shall prepare a draft settlement agreement in advance of the

           settlement conference and be prepared to present a copy of same at any time throughout

           the settlement conference. The draft settlement agreement is not required to be attached

           to the settlement conference statement.

       Each statement is to be furnished only to the Court and not the other side. The statements

shall not be filed with the Clerk of the Court, but shall be furnished by emailing same to the

undersigned, in .pdf format, to Judge_King_Chambers@kywd.uscourts.gov.

       All counsel are advised that the Magistrate Judge may conduct ex parte calls in advance

of the settlement conference regarding attendance at the conference, the party’s valuation of the

case, and other matters related to settlement only.

       IT IS FURTHER ORDERED that at least 14 days prior to the settlement conference,

Plaintiff’s counsel shall submit a written itemization of damages and settlement demand to

Defendant’s counsel with a brief explanation of why such a settlement is appropriate. No later




                                                 4
     Case 5:20-cv-00200-TBR Document 7 Filed 01/22/21 Page 5 of 5 PageID #: 59




than 7 days prior to the settlement conference, Defendant’s counsel shall submit a written offer to

Plaintiff’s counsel with a brief explanation of why such a settlement is appropriate.

        IT IS FURTHER ORDERED that if a party believes that special circumstances justify

an exception to any part of this Order, including the individuals required to attend the conference,

counsel      for    that     party   must   contact       Judge   King’s   chambers   by   e-mail   at

Judge_King_Chambers@kywd.uscourts.gov at least fourteen (14) days before the date of the

scheduled conference.          An exception to this Order will only be granted for extraordinary

circumstances. No exception will be effective until it has been approved by the Court.

        IT IS SO ORDERED.
          January 21, 2021




C:      Counsel of Record




                                                      5
